Citation Nr: 1223445	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  10-32 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disability other than PTSD, to include major depressive disorder and generalized anxiety disorder.

3.  Entitlement to service connection for a disability manifested by difficulty sleeping.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for glaucoma.

6.  Entitlement to service connection for disability exhibited by high cholesterol.

7.  Entitlement to service connection for residuals of carbon monoxide poisoning.

8.  Entitlement to a total disability evaluation on the basis of individual unemployability (TDIU) due to service-connected disability.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his niece


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to April 1975.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2008 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Houston, Texas, that denied the benefits sought on appeal.

The Veteran appeared at a hearing at the RO in March 2012 before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is associated with the claims file and has been reviewed.  The record was held open for 30 days for submission of additional evidence under waiver of initial RO review.  No additional evidence was submitted.

The issues of entitlement to service connection for an acquired psychiatric disability other than PTSD; a disability manifested by difficulty sleeping; hypertension; glaucoma; and TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
FINDING OF FACT

On March 15, 2012, prior to the promulgation of a decision on the appeal, the Veteran notified the Board that he withdrew his appeal of the issues of entitlement to service connection for PTSD; residuals of carbon monoxide poisoning; and disability exhibited by high cholesterol.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issues of entitlement to service connection for PTSD; residuals of carbon monoxide poisoning; and disability exhibited by high cholesterol, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable Law and Regulations

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by an appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

Analysis

In the present case, at the Board hearing, the Veteran withdrew his perfected appeal of the issues of: entitlement to service connection for PTSD; residuals of carbon monoxide poisoning; and disability exhibited by high cholesterol.  See Transcript, p. 2.  Hence, there remain no allegations of errors of fact or law for appellate consideration of those issues.  38 C.F.R. § 20.204.  Accordingly, the Board does not have jurisdiction to review the appeal of those issues, and they are dismissed. 


ORDER

The appeal of the issue of entitlement to service connection for PTSD is dismissed.

The appeal of the issue of entitlement to service connection for residuals of carbon monoxide poisoning is dismissed.

The appeal of the issue of entitlement to service connection for disability exhibited by high cholesterol is dismissed.


REMAND

The Veteran's complete service medical folder is unavailable.  He testified at the hearing that he had eye surgery at a private hospital in 1976, and he had not thought of trying to obtain records related to that claimed procedure.  Although the Veteran did not submit additional evidence after the hearing, the Board still will endeavor to obtain any records extant related to the Veteran.

The Veteran asserts that his anxiety and depression are causally linked to the death of his girlfriend and son from carbon monoxide poisoning while he was stationed in the Republic of Korea.  The Board will also direct efforts to obtain any records related to that claimed incident,  The Veteran worked for the Houston, Texas, Police Department for several years.  Efforts should be made to determine if that agency still maintains health and personnel records related to the Veteran.  The Veteran's niece, who indicated that she was a registered nurse, testified that she felt that the Veteran's current disabilities were due to service.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorization and information from the Veteran, seek any records extant at Methodist Hospital and from Dr. Green related to the Veteran's eye surgery in 1976.  Any records obtained should be associated with the claims file.

2.  The AMC/RO shall also obtain the necessary release from the Veteran to request the Houston, Texas, Police Department for any medical and personnel records related to the Veteran for the period beginning in 1976.  Any records obtained should be associated with the claims file.

3.  Obtain the Veteran's treatment records from the Houston VA Medical Center dated from April 2011 to present.  Any records obtained should be associated with the claims file.

4.  The AMC/RO shall contact the Office of The Inspector General, U.S. Air Force, Washington, DC, and request copies of any Air Force Security Police Incident Reports or Reports of Investigation, or Air Force Office of Special Investigations Report of Investigation, related to the Veteran while he was assigned to the 314th Air Division, Osan Air Base, Republic of Korea, for the period January to August 1973. 

All attempts to procure records noted above should be documented in the file.  For any records the AMC/RO is unable to obtain, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

5.  Afford the Veteran VA examination(s) to determine the nature and etiology of any acquired psychiatric disability other than PTSD; a disability manifested by difficulty sleeping; hypertension; and glaucoma.  For any pertinent disability found, the examiner should indicate whether there is a 50 percent probability or greater (likely, unlikely or as likely as not) that it was caused or aggravated by service.  The rationale for all opinions must be provided.  The examiner should reconcile any opinion with the Veteran's clinical history, the opinion by his niece/registered nurse and the overall record.  

6.  After completion of all of the above, the AMC/RO should re-adjudicate the claims on appeal.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a Supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include the applicable law and regulations considered pertinent to the issue on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.

No action is required of the Veteran until he is notified by the AMC/RO.  He has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


